Citation Nr: 1135224	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  06-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder, including flat feet.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a lumbar spine disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to March 1995.  

This case originally came before the Board of Veterans Appeals (the Board) on appeal from an October 2005 rating decision of the RO.  

In September 2009, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Board previously remanded this matter to the RO for two reasons.  First, to attempt obtain the Veteran's Social Security Administration (SSA) administration records.  Second, to obtain the Veteran's outstanding VA treatment records, including from the Detroit VA Medical Center (VAMC).  The Board also directed the RO to undertake any further development deemed warranted by the record, keeping in mind the dictates of the Veterans Claims Assistance Act of 2000.  

Upon remand, the SSA records and Detroit VAMC records were obtained and are now associated with the claims file.  No further development was then undertaken, however, such as providing the Veteran with a new VA examination(s).  

Upon review, the Board finds that new VA examinations are necessary in light of the evidence developed subsequent to the Board's prior remand, for the following reasons.  

First, the record shows that the Veteran previously underwent a VA examination in June and July 2005.  Except for the claimed bronchitis, the VA examiners provided opinions unfavorable to the claims.  The VA examinations are not adequate to decide the claims, however, because the examiners' opinions are cursory.  The examiners provided no rationale, reasoning, support, or explanation to support their conclusions.  Moreover, the evidence developed after the Board's September 2009 remand is considerable and bears directly on the thoroughness of the VA examiners' factual review.  Therefore, the June and July 2005 VA examinations are inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Similarly, the June 2005 VA respiratory examination, which addressed the claimed sinusitis and bronchitis, resulted in a favorable nexus opinion for the claimed bronchitis.  Specifically, the VA examiner opined that the Veteran had acute intermittent bronchitis by history, as likely as not service related.  In making this determination, it appears the VA examiner relied solely on the Veteran's own statements regarding his history.  The Board notes that a review of the claims file is not necessary in all cases in order for a VA examiner to become aware of the pertinent history of a case.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  However, in this case, the Veteran's own statements regarding his history are shown to have limited credibility.  Therefore, the VA examiner's opinion has correspondingly limited probative weight.  Id.  

In light of the foregoing, the Board finds that new VA examinations are necessary to decide the case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As a final matter, the Board notes that the scope of the claim of service connection for a skin disorder is found to reasonably encompass a skin disorder of the head, face, torso, and lower extremities, including the feet.  Similarly, the claimed foot disorder is found to reasonably encompass a foot disorder to include flat feet and plantar fasciitis.  This is consistent with medical records and the Veteran's own statements regarding his claim, including during VA and private (non-VA) treatment.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).  

Moreover, because the claimed skin disorder is shown to involve active and inactive stages, the AMC/RO should coordinate with the Veteran to attempt to schedule the VA examination during an active stage of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In this regard, the Veteran is advised that VA's duty to assist him in the development and adjudication of the claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Therefore, his prompt cooperation in scheduling the VA examination is necessary.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should also arrange for the Veteran to undergo an appropriate VA foot examination to determine the nature and likely etiology of the claimed foot disorder.  The pertinent evidence in the entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a foot disorder, to include pes planus and/or plantar fasciitis, that had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

In making this determination, the examiner is asked to address evidence in the service treatment records showing complaints and clinical findings related to the feet.  The examiner is also requested to address the Veteran's own statements regarding the onset and continuity of his symptomatology since service, to include discussion of whether his ongoing complaints are consistent with the findings shown during service.  

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

2. The RO should also arrange for the Veteran to undergo an appropriate VA examination(s), including an orthopedic joints examination, to address the claimed left knee disorder, right knee disorder, left shoulder disorder, right shoulder disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) is requested to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a left knee, right knee, left shoulder, and/or right shoulder disorder that had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

In making these determinations, the examiner is asked to address the service treatment records showing complaints and clinical findings during service.  The examiner is also requested to address the Veteran's own statements regarding the onset and continuity of his symptomatology since service, to include discussion of whether his ongoing complaints are consistent with the findings shown during service.  

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

3.  The RO should also arrange for the Veteran to undergo an appropriate VA spine examination (with an Orthopedic Spine Surgeon or a Neurosurgeon) to determine the nature and likely etiology of the claimed lumbar spine and cervical spine disorders.  The pertinent evidence in the entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a cervical spine and/or lumbar spine disorder that had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

In making this determination, the examiner is asked to address evidence in the service treatment records showing complaints and clinical findings related to the lumbar spine and cervical spine.  The examiner is also requested to address the Veteran's own statements regarding the onset and continuity of his symptomatology since service, to include discussion of whether his ongoing complaints are consistent with the findings shown during service.  

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  The RO should also arrange for the Veteran to undergo an appropriate VA respiratory examination to determine the nature and likely etiology of the claimed bronchitis and sinusitis.  The pertinent evidence in the entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a respiratory disorder, to include bronchitis and sinusitis, that had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.   

 In making this determination, the examiner is asked to indicate whether any diagnosed disorder represents a chronic disability as opposed to acute allergic manifestations subsiding on the absence of or removal of the allergen, healing without residuals.  The examiner is also asked to address evidence in the service treatment records showing pertinent complaints and clinical findings.  The examiner should also address the Veteran's own statements regarding the onset and continuity of his symptomatology since service, to include discussion of whether his ongoing complaints are consistent with the findings shown during service.  

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  The RO should also arrange for the Veteran to undergo an appropriate VA skin examination during an active stage of the disease to determine the nature and likely etiology of the claimed skin disorder.  The pertinent evidence in the entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis(es) and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has skin disorder, to include seborrheic dermatitis, tinea pedis, psoriasis/dermatitis, and/or  folliculitis, that had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service.  

 In making this determination, the examiner is asked to address evidence in the service treatment records showing pertinent complaints and clinical findings.  The examiner is also requested to address the Veteran's own statements regarding the onset and continuity of his symptomatology since service, to include discussion of whether his ongoing complaints are consistent with the findings shown during service.  

The examiner(s) is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


